Citation Nr: 0200497	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  01-06 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to reimbursement of medical expenses rendered by 
Regional Medical Center and associated providers from 
January 8, 2001, to January 10, 2001.


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946.  The veteran died on April [redacted], 2001. 

A review of the record shows that the veteran's spouse acted 
on the veteran's behalf since the mid-1980's.  In February 
and April 2001, bills from the Regional Medical Center and 
associated providers, dated from January 8 to January 10, 
2001, were filed with the agency of original jurisdiction 
(AOJ).  Thereafter, in April 11 and April [redacted], 2001, 
determinations, the AOJ denied entitlement to payment or 
reimbursement of these medical expenses.  In June 2001, after 
the veteran's death, the veteran's spouse filed a notice of 
disagreement with the AOJ determinations.  Later in June 
2001, the AOJ issued a statement of the case; and, in July 
2001, the veteran's spouse filed a VA Form 9, perfecting the 
appeal.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

Pertinent to the issue on appeal, however, a claim for 
payment or reimbursement of services not previously 
authorized may be filed by the veteran who received the 
services (or his/her guardian), or by the hospital, clinic, 
or community resource which provided the services, or by a 
person other than the veteran who paid for the services.  
38 C.F.R. § 17.123 (2001).  In this case, the veteran's 
spouse likely filed the initial claim, and she clearly filed 
the appeal to the denial of the claim after the veteran's 
death.  When an individual files a claim pursuant to the 
above-cited regulation, only a claim for reimbursement of 
private medical expenses paid by the individual, on the 
veteran's behalf, would be considered a claim by a person 
other than the veteran; that is the only such claim that 
would be unaffected by, and, hence, survive the veteran's 
death, and which the veteran's spouse, as an appellant would 
have standing to pursue.  As the Board's jurisdiction is 
limited to the question of reimbursement of private medical 
expenses paid by the appellant, the issue has been 
characterized, and will be addressed, accordingly.   


FINDING OF FACT

At the time that the veteran sought private treatment at the 
Regional Medical Center and associated providers from 
January 8, 2001, to January 10, 2001, he did not have a 
service-connected disability and was not participating in a 
rehabilitation program under 38 U.S.C. ch. 31.


CONCLUSION OF LAW

The claim for reimbursement for expenses incurred at Regional 
Medical Center and associated providers from January 8, 2001, 
to January 10, 2001, is without legal merit.  38 U.S.C.A. 
§§ 1703, 1710, 1728, 5102, 5103, 5103A, and 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 17.53, 17.54, 17.120, 17.121, 
17.123, 17.130 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Board notes that during the pendency of 
this appeal, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  Pertinent regulations that implement 
the Act (but, with the possible exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) recently were 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Except as otherwise provided, those regulations also are 
effective November 9, 2000.  Id.  

While the RO has not had the opportunity to consider the 
claim on appeal in light of the VCAA (and its implementing 
regulations), the Board finds that, in this case, the 
requirements of the law have essentially been satisfied.  
Hence, there is no prejudice to the appellant in the Board 
proceeding to a decision without first remanding the claim to 
the RO for such consideration.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993)

In this regard, the Board notes that by the decision and the 
statement of the case, furnished to the appellant, VA has 
notified her of the pertinent legal authority governing the 
claim.  While the Board acknowledges that the June 2001 
statement of the case erroneously cited to the pre-1996 
version of § 17.120 as found at 38 C.F.R. §§ 17.50b, 17.80 
(1995), rather than the current version, this was, 
essentially, harmless error.  The current regulation, like 
the pre-1996 regulation both provide that in order to be 
entitled to payment or reimbursement of unauthorized medical 
expenses incurred at a non-VA facility, a veteran must 
satisfy each of three regulatory conditions.  

(a) [The c]are or services . . . were 
rendered . . .
	(1) For an adjudicated service-
connected disability; 
	(2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
	(3) For any disability of a veteran 
who has a total disability permanent in 
nature resulting from a service-connected 
disability . . . [or]
(4) For any illness, injury or 
dental condition in the case of a veteran 
who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) . . . Care and services not 
previously authorized were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health, and

(c) . . . VA or other Federal facilities 
were not feasibly available, and an 
attempt to use them beforehand or obtain 
prior VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or treatment 
had been or would have been refused.

38 C.F.R. § 17.120 (2001).  Failure to satisfy any one of the 
above criteria precludes VA from paying or reimbursing 
unauthorized private medical expenses.  Thus, while re-
numbered in 1996, the substance of the governing regulation 
stayed the same.  See 38 C.F.R. §§ 17.50b, 17.80 (1995); 
38 C.F.R. § 17.120 (2001).  

Additionally, there is no indication that there is any 
additional evidence necessary to the adjudication of the 
appeal that is outstanding.  While the claims file does not 
include a VA medical opinion on the question of whether the 
private treatment in question was an "emergency" as defined 
by § 17.120, such an opinion is not needed in view of the 
legal basis for the disposition of the claim, as explained 
below.  

This appeal involves expenses for medical treatment of the 
deceased veteran by Regional Medical Center and associated 
providers from January 8 to January 10, 2001.  Specifically, 
the appellant has argued that she asked that the veteran be 
transferred to the Dorn VA hospital soon after he began 
receiving treatment at the Regional Medical Center on 
January 8, 2001.  Because, however, a Dr. Johnson from the VA 
hospital opined that the veteran could not be transferred 
because of his respiratory rate, the veteran's transfer was 
delayed until January 10, 2001.  Accordingly, the appellant 
asserts that VA should be responsible for the expenses that 
were incurred at the Regional Medical Center between 
January 8 and January 10, 2001.

The Board notes, however, that the pertinent governing 
regulation provides that payment or reimbursement of 
unauthorized medical expenses incurred at a non-VA facility 
may be granted only if, among other things, the veteran had 
earlier been granted service connection for a disability or 
was participating in a rehabilitation program under 38 U.S.C. 
ch. 31.  See 38 C.F.R. § 17.120 (2001) (emphasis added).  In 
this case, the record reveals that the veteran's VA benefits, 
at the time of the January 2001 treatment, consisted only of 
nonservice-connected disability pension benefits, with 
additional pension benefits paid based on the veteran's need 
for the regular aid and attendance of another person.  See RO 
decision dated in July 1982.  The record does not reveal-and 
the appellant does not otherwise assert-that at the time of 
the treatment in question, the veteran had been granted 
service connection for any disability, or that he was then 
participating in a rehabilitation program. 

Under these circumstances, the Board must conclude that, at 
the time of the private medical treatment in question, the 
clear regulatory threshold for eligibility for payment or 
reimbursement of expenses incurred in connection with such 
treatment, were not been met.  As such, there is no legal 
basis for a grant of any claim for payment or reimbursement 
of such expenses, and the appeal must be denied.  Where, as 
here, the law and not the evidence is dispositive, the appeal 
must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for reimbursement of medical expenses incurred at 
Regional Medical Center and associated providers from 
January 8, 2001, to January 10, 2001, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

